


109 HR 5366 IH: Continuity of Operations Demonstration

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5366
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. Davis of Illinois
			 (for himself, Mr. Waxman,
			 Mr. Porter,
			 Ms. Norton,
			 Mr. Cummings,
			 Mr. Owens,
			 Mr. Hoyer,
			 Mr. Wynn, and
			 Mr. Van Hollen) introduced the
			 following bill; which was referred to the Committee on Government
			 Reform
		
		A BILL
		To provide for a demonstration project to enhance the
		  ability of Federal agencies to continue to operate during an extended emergency
		  situation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Continuity of Operations Demonstration
			 Project Act.
		2.PurposesThe purposes of this Act are—
			(1)to
			 enhance the ability of Federal agencies to manage their personnel and to
			 otherwise continue to operate during an extended emergency situation;
			(2)to
			 enhance the ability of Federal employees to carry out their duties and
			 responsibilities from home or other sites removed from their usual and
			 customary workplace;
			(3)to enhance
			 flexibility in Government operations generally; and
			(4)to determine what
			 technologies, changes in work processes, or other measures are needed to
			 accomplish the foregoing, while preserving data security.
			3.Continuity of
			 operations demonstration project
			(a)In
			 generalIn order to test the
			 preparedness of the Federal Government to continue to operate in the event of
			 an extended emergency situation, the Chief Human Capital Officers Council and
			 the Interagency Continuity of Operations Working Group shall jointly provide
			 for a demonstration project under which 2 or more agencies shall perform a
			 representative range of Government services and operations (both essential and
			 nonessential) under circumstances simulating a situation in which Federal
			 employees are, as a result of a sudden and unexpected contingency, required to
			 work—
				(1)from locations
			 apart from their usual and customary workplace, including from home and from
			 agency-designated facilities; and
				(2)for a period of
			 not less than 10 consecutive workdays.
				(b)Other
			 requirementsIn carrying out the demonstration project, the
			 Council and the Working Group shall ensure—
				(1)that appropriate
			 mechanisms exist so that participating agencies and employees will be able to
			 engage in any necessary communications, and so that appropriate oversight of
			 employees can be maintained, at all times;
				(2)that participating
			 employees have received appropriate training relating to what their duties and
			 responsibilities are during an emergency situation and how those duties and
			 responsibilities are to be carried out;
				(3)that participating
			 employees have available to them or are able to access any technologies,
			 resources, information, or other assistance they may require in order to carry
			 out their duties and responsibilities effectively and efficiently;
				(4)that such project
			 is conducted in coordination with the earliest Governmentwide continuity of
			 operations interagency exercise following the date of the enactment of this Act
			 which is conducted by the Department of Homeland Security and as to which the
			 implementation of this paragraph is practicable;
				(5)that, at least 3
			 months before such project is implemented, all agencies that are scheduled to
			 participate have developed plans detailing which operations will be performed
			 during the simulated emergency, which employees will perform those operations,
			 and how those operations are to be performed;
				(6)that participation
			 will be limited to those employees who, irrespective of this Act, would
			 otherwise have been eligible to telework; and
				(7)that such project
			 will be conducted in coordination with otherwise existing Federal teleworking
			 policies, requirements, and funding, so that no additional resources are needed
			 in order to carry out this Act.
				4.Report to
			 CongressNot later than 12
			 months after the date of the enactment of this Act, the Council and the Working
			 Group shall submit to the Committee on Government Reform of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate a written evaluation of the demonstration project, including a
			 description of the approaches taken and lessons learned by participating
			 agencies, and recommendations for such legislation or administrative action as
			 the Council and the Working Group consider appropriate.
		5.DefinitionsFor purposes of this Act—
			(1)the term
			 Chief Human Capital Officers Council or Council
			 refers to the Chief Human Capital Officers Council, as established by section
			 1303 of the Homeland Security Act of 2002 (5 U.S.C. 1401 note);
			(2)the term
			 Interagency Continuity of Operations Working Group or
			 Working Group refers to the Interagency Continuity of Operations
			 Working Group, established by the Federal Emergency Management Agency,
			 Department of Homeland Security, pursuant to Federal Preparedness Circular 65,
			 dated June 15, 2004;
			(3)the term
			 Federal agency or agency means an Executive agency,
			 as defined by section 105 of title 5, United States Code; and
			(4)the term
			 Federal employee or employee means an individual
			 employed in or under an agency.
			
